UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6058


WILLIE HINES, JR.,

                                            Plaintiff - Appellant,


          and


DAVID D. SMITH; KEDRIC LAMAR WHITMORE,

                                                           Plaintiffs,


          versus


JON E. OZMINT,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-03-3580-6-13AK; CA-03-3334-6-13AK; CA-03-3579-6-13AK)


Submitted: May 13, 2004                         Decided:   May 18, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Hines, Jr., Appellant Pro Se. Steven Michael Pruitt,
MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Willie Hines, Jr., seeks to appeal the district court’s

order determining that his 42 U.S.C. § 1983 (2000) action, which he

filed with three other inmates, was not appropriate for class

certification and severing the action into four separate lawsuits.

He also seeks to appeal a subsequent scheduling order.           This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).     The orders Hines seeks to appeal

are neither final orders nor appealable interlocutory or collateral

orders.       Accordingly,   we   dismiss   the   appeal   for    lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 DISMISSED




                                  - 3 -